PER CURIAM.
Affirmed. Countryside Country Club, Inc. v. Smith, 573 So.2d 14 (Fla. 2d DCA 1990) (where taxpayer relied only upon the income approach and presented no convincing evidence of value based upon either the market approach or cost approach pursuant to sec*731tion 193.011, Florida Statutes (1987) and there was substantial and competent evidence that the tax appraiser utilized all three approaches in his valuation, taxpayer failed to meet its burden of proof); Bystrom v. Equitable Life Assurance Society, 416 So.2d 1133, 1142 (Fla. 3d DCA 1982), rev. denied, 429 So.2d 5 (Fla.1983) (“Where the taxpayer is successful in overcoming the presumptive validity in favor of the preliminary assessment, he must, in order to prevail, additionally present evidence with respect to the just valuation of the property utilizing all of the applicable statutory criteria.”).